      Case 1:19-cr-00622-DLC Document 34 Filed 07/16/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 UNITED STATES OF AMERICA,               :
                                         :
                 -v-                     :             19cr622 (DLC)
                                         :
 CARLOS ESPINAL,                         :                 ORDER
                                         :
                           Defendant.    :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     On February 5, 2020, Carlos Espinal pleaded guilty to a

one-count superseding information charging him with

participating in a conspiracy to distribute fentanyl, heroin and

cocaine.    Pursuant to a plea agreement, the Government and

Espinal agreed that his sentencing guidelines range is 70 to 87

months’ imprisonment.    In the agreement, Espinal recognized that

his conviction makes his removal from the United States “very

likely.”    He was originally due to be sentenced on May 11, 2020.

     Because of the COVID-19 pandemic, the sentence was

adjourned first to June 19, and then to July 23.         An Order of

June 8, which effected the adjournment from June 19 to July 23

noted that the sentencing would proceed in court if that is

possible.    It required defense counsel to advise the Court

whether the defendant consented to proceed by videoconference in

the event an in-person sentencing proceeding could not occur on
      Case 1:19-cr-00622-DLC Document 34 Filed 07/16/20 Page 2 of 3



July 23.   It also ordered that the defendant’s sentencing

submission be filed by July 9.

     Defense counsel did not file a sentencing submission on

July 9.    She did file a letter on that day indicating that

Espinal would not consent to be sentenced through a

videoconference proceeding.

     An Order of July 15 reflected that no defense submission

was filed on July 9.    It extended defense counsel’s deadline to

July 17.   It included detailed instructions for participants in

the July 23 sentencing proceeding.      It permitted defense counsel

to participate remotely in the in-court proceeding with a

colleague appearing in court, based on her representation that

she could not appear in person.

     Today, defense counsel advises the Court that she is unable

to safely participate in court proceedings and seeks an

adjournment until September 9 so that substitute counsel may

have a meaningful opportunity to speak with Espinal and

formulate a relationship with him.      She notes as well that

Espinal’s family members would like to be present for the

sentencing proceeding but are unable to travel to the courthouse

at this time.

     The parties have had notice of the July 23 sentencing date

since June 8.    No request for an adjournment of that date was

made until today.    While the courthouse was closed to in-person


                                    2
         Case 1:19-cr-00622-DLC Document 34 Filed 07/16/20 Page 3 of 3



court proceedings for several months due to the pandemic, the

court has been available for in-person court appearances since

July 6.

     The defendant is entitled to be sentenced, to be moved to

an appropriate institution for service of that sentence and/or

for immigration proceedings.        The defendant is entitled to be

physically present in court for that sentencing proceeding and

has elected to be so present.        Defense counsel has a

responsibility to obtain other counsel for the defendant if she

is unable to represent him in an in-court proceeding and is

unwilling to participate in that proceeding by telephone with

co-counsel assisting her in the courtroom.           Accordingly, it is

hereby

     ORDERED that the July 23 sentence is adjourned to August 6,

2020 at 11:00 a.m.      Family members may attend the sentence or

listen to the sentencing proceeding through a telephone link by

calling 888-363-4749 and using access code 4324948.



Dated:      New York, New York
            July 16, 2020
                                    ____________________________
                                             DENISE COTE
                                    United States District Judge




                                       3
